Citation Nr: 0821973	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sleep disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral hand disability.

5.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from November 1975 to March 
1976 and from November 1990 to January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined, in pertinent part, that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for a sleep 
disorder, headaches, a back disability, and for a bilateral 
hand disability, and also denied a claim of entitlement to 
service connection for a neck disability.  This decision was 
issued to the veteran and his service representative in June 
2005.  The veteran disagreed with this decision in July 2005.  
He perfected a timely appeal in December 2005 and requested a 
Central Office Board hearing which was held before the 
undersigned Acting Veterans Law Judge in January 2008.

Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen these claims.  That is, the Board has 
a jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO denied, in 
pertinent part, the veteran's claims of entitlement to 
service connection for a sleep disorder and for headaches; 
although the veteran timely disagreed with this decision, no 
appeal was perfected.

2.  The evidence received since the February 1997 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for a sleep disorder and for headaches.

3.  In a July 1998 rating decision, the RO denied, in 
pertinent part, the veteran's claims of entitlement to 
service connection for a back disability and for a bilateral 
hand disability; no appeal of this decision was initiated.

4.  The evidence received since the July 1998 rating decision 
is cumulative or redundant of evidence previously of record, 
and does not relate to an unestablished fact necessary to 
substantiate the claims of entitlement to service connection 
for a back disability and for a bilateral hand disability.

5.  The medical evidence shows that the veteran's neck 
disability is not related to active service.


CONCLUSIONS OF LAW

1.  The February 1997 RO decision, which denied the veteran's 
claims for service connection for a sleep disorder and for 
headaches, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 3.104 (2007).

2.  Evidence received since the February 1997 RO decision in 
support of the claim for service connection for a sleep 
disorder is not new and material; accordingly, this claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  Evidence received since the February 1997 RO decision in 
support of the claim for service connection for headaches is 
not new and material; accordingly, this claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

4.  The July 1998 RO decision, which denied the veteran's 
claims for service connection for a back disability and for a 
bilateral hand disability, is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 3.104 (2007).

5.  Evidence received since the July 1998 RO decision in 
support of the claim for service connection for a back 
disability is not new and material; accordingly, this claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

6.  Evidence received since the July 1998 RO decision in 
support of the claim for service connection for a bilateral 
hand disability is not new and material; accordingly, this 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

7.  The veteran's neck disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In connection with the claims to reopen, the RO satisfied the 
duty to notify in a pre-adjudication November 2004 letter 
which defined new and material evidence, advised the veteran 
of the reasons for the prior denial of the claims of 
entitlement to service connection, and noted the evidence 
needed to substantiate the underlying claims of service 
connection.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The RO also provided the veteran with notice of the Dingess 
requirements in March 2006.  While notice of the Dingess 
requirements was not provided prior to the initial 
adjudication, the Board finds that the untimely notice was 
not prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  As the claims for service connection for a sleep 
disorder, headaches, a back disability, and for a bilateral 
hand disability are not reopened, and as the claim of service 
connection for a neck disability is denied, no new disability 
rating or effective date for an award of benefits will be 
assigned.  The claimant also has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  He testified 
before the undersigned Acting Veterans Law Judge at a Central 
Office Board hearing in January 2008.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification nor has any been shown.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Dingess, supra.

VA has obtained the veteran's available service medical 
records and assisted the veteran in obtaining evidence.  VA 
need not conduct an examination with respect to the issue of 
whether new and material evidence has been received to reopen 
previously denied claims for service connection because the 
duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  As will be explained below, because 
there is no medical nexus between the veteran's currently 
diagnosed neck disability and active service, an examination 
also is not required.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  Thus, VA has substantially complied 
with the notice and assistance requirements and the veteran 
is not prejudiced by a decision on the claims at this time.

New & Material Evidence

In a February 1997 rating decision, the RO denied, in 
pertinent part, the claims of entitlement to service 
connection for a sleep disorder and for headaches.  In a July 
1998 rating decision, the RO denied, in pertinent part, the 
claims of entitlement to service connection for a back 
disability and for a bilateral hand disability.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier. 38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  Although the veteran timely disagreed with 
the February 1997 RO decision, he did not perfect an appeal; 
thus, this decision became final.  The veteran did not 
disagree with the July 1998 RO decision and it also became 
final.

The claims of entitlement to service connection for a sleep 
disorder, headaches, a back disability, and for a bilateral 
hand disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claims for 
service connection for a sleep disorder, headaches, a back 
disability, and for a bilateral hand disability in October 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision in February 1997 consisted of service medical 
records and post-service private and VA treatment records.  
The veteran was not treated for either a sleep disorder or 
for headaches during or after active service.  

In the February 1997 rating decision, the RO determined that 
there was no record of the veteran being treated either for a 
sleep disorder or for headaches during active service and 
that he had not provided any evidence to show that either a 
sleep disorder or headaches was incurred in service.  
Accordingly, the claims of entitlement to service connection 
for a sleep disorder and for headaches were denied.

The evidence before VA at the time of the prior final RO 
decision in July 1998 consisted of the veteran's service 
medical records and post-service private and VA treatment 
records.  The veteran was not treated for a back disability 
or for a bilateral hand disability during active service.  

The evidence also included the report of a VA examination 
conducted in May 1998.  The veteran complained that he 
generally had gone downhill since a prior VA examination in 
1996.  He reported that during the night every bone in his 
body ached and that the aches interfered with his sleep.  He 
noted that on waking, he was so stiff he could hardly move, 
including in the low back.  He reported that his hands felt 
swollen and stiff on waking up in the morning.  The VA 
examiner stated that, although the veteran's claims file was 
not available for review, he reviewed the veteran's treatment 
folder, including his VA medical records, in detail.  The 
veteran reported that his hands stayed numb all the time; 
"he feels fairly good in the hands but the distal part of 
the fingers are numb and it pretty much stays that way but 
seems to aggravate throughout the night and they will feel 
puffy and stiff to him."  He was unable to do any bending or 
lifting due to low back pain.  Physical examination showed 
that he could bend forward, getting his fingertips to about 
6 inches off of the floor at which point he reported the pain 
increased markedly in his low back.  In a seated position, 
the veteran had forward flexion to 60 degrees and then 
complained about low back pain.  He extended his spine only 
about 5 to 10 degrees and complained of pain.  He rotated to 
about 70 degrees bilaterally, complaining of pain more on 
right rotation than on left rotation.  There was tenderness 
to palpation beginning at T9 with mild tenderness in the 
midline of the back until about L4 when he complained of 
marked tenderness to palpation down to the sacrum.  The 
sacrum was pain free on palpation.  There was no tenderness 
on the posterior superior iliac spine.  He also reported 
tenderness in the quadratus lumborum bilaterally.  Wrist 
dorsiflexion was about 50 degrees bilaterally and palmar 
flexion was about 45 degrees bilaterally with normal ulnar 
and radial deviations without pain or discomfort.  There was 
tenderness to palpation in the dorsal interphalangeal (DIP) 
joints and proximal interphalangeal (PIP) joints of both 
hands but there was no real gross deformity or real edema  
When making a fist, the veteran's fingertips fell about 
2 centimeters proximal to the palmar crease.  The veteran's 
dexterity appeared to be normal although he was a little slow 
and deliberate in going through the motions.  The diagnoses 
included degenerative spondylosis of the cervical spine with 
C3-C4 spinal stenosis and bilateral foraminal narrowing.

In the July 1998 rating decision the RO determined that there 
was no record of the veteran being treated for a back 
disability or a bilateral hand disability during active 
service and that he had not provided any evidence to show 
that his currently diagnosed back disability or his claimed 
bilateral hand disability was incurred in service.  
Accordingly, the claims of service connection for a back 
disability and for a bilateral hand disability were denied.

In October 2004, the veteran applied to reopen his previously 
denied claims of entitlement to service connection for a 
sleep disorder, headaches, a back disability, and for a 
bilateral hand disability.  With respect to the veteran's 
application to reopen these previously denied service 
connection claims, the Board finds that the veteran has 
submitted evidence that is cumulative of other evidence of 
record, does not relate to an unestablished fact, and does 
not raise a reasonable possibility of substantiating any of 
these claims.

The newly submitted evidence includes additional service 
medical records, VA clinical records, private treatment 
records, and the veteran's lay statements.  

The newly added service medical records do not pertain to any 
treatment for a sleep disorder, headaches, a back disability, 
or a bilateral hand disability.

On VA outpatient treatment in January 1999, the veteran 
complained of pain and stiffness in his bilateral hands.  
Objective examination showed tenderness in all digits at the 
PIP joint with several palpable nodules at the PIP joints and 
no palpable heat or perceptible effusion.  X-rays of the 
hands were normal and showed no acute abnormality.  The 
assessment was a history of degenerative joint disease, rule-
out rheumatoid arthritis.  Following VA outpatient treatment 
in February 1999, the assessment included bilateral hand 
pain, possibly early degenerative joint disease, with the 
potential for carpal tunnel syndrome.

VA X-rays of the right hand in May 2003 showed mild spurring 
at the first metacarpophalangeal (MCP) joint and at a few DIP 
joints and the second PIP joint.  The impression was 
degenerative change but no acute fracture, dislocation, or 
conclusive evidence for inflammatory arthritis, and soft 
tissue swelling in the region of the second PIP joint.

On private outpatient treatment in February 2008, the 
veteran's complaints included a problem with his right hand, 
particularly the second index finger not closing and trouble 
gripping, and low back pain radiating to both hips.  Physical 
examination showed no muscle wasting, normal muscle tone, and 
a weak right index finger that was unable to close because of 
some tendon deformity.  The impressions were cervical 
radiculopathy and left ulnar neuropathy, possible cubital 
tunnel syndrome.

A magnetic resonance imaging (MRI) scan of the veteran's 
lumbar spine in April 2008 showed mild bulging discs at L4-5 
and L5-S1.

In a May 2008 letter, M.R.O, M.D. (Dr. M.O.), stated that he 
had reviewed all of the veteran's medical records and it was 
his opinion that the veteran had suffered several injuries 
and continued to suffer with long-term pain from the injuries 
and stress from his military duty.  He noted that some of the 
veteran's conditions, in particular his low back, neck, 
bilateral knees, and bilateral hand pain had increased.

With respect to the veteran's application to reopen his 
previously denied claims of service connection for a sleep 
disorder and for headaches, the evidence that was of record 
at the time of the February 1997 rating decision showed no 
complaints of or treatment for either of these claimed 
disabilities during or after active service.  The veteran has 
not submitted any new evidence in support of his application 
to reopen either of these claims; in fact, the Board observes 
that the veteran re-submitted duplicate copies of his service 
medical records which contain two references to complaints of 
trouble sleeping but otherwise are completely silent with 
respect to either the veteran's claimed sleep disorder or his 
claimed headaches.  More importantly, there is still no 
competent evidence in the newly submitted evidence that links 
the veteran's claimed sleep disorder or headaches to active 
service.

With respect to the veteran's application to reopen his 
previously denied claims of service connection for a back 
disability and for a bilateral hand disability, the evidence 
that was of record at the time of the July 1998 rating 
decision did not contain some of the diagnoses found in the 
newly submitted evidence.  As the RO concluded in July 1998, 
however, the evidence then of record did not contain a nexus 
between the veteran's back disability or a bilateral hand 
disability and active service.  There still is no competent 
evidence in the newly submitted evidence that links the 
veteran's back disability or bilateral hand disability to 
active service.  

The Board notes that Dr. M.O. concluded in May 2008 that the 
veteran experienced several (vague) injuries and continued to 
experience long-term pain from these (undefined) injuries and 
"stress" from active service.  Dr. M.O. also stated that 
the veteran's low back and bilateral hand pain had increased.  
It appears, however, that Dr. M.O. based his May 2008 opinion 
solely on the history provided by the veteran which is not 
totally supported by the record.  For example, although the 
veteran reported experiencing several injuries during active 
service, as the RO concluded in February 1997 and in July 
1998, the veteran's service medical records showed no 
complaints of or treatment for a sleep disorder, headaches, a 
back disability, or a bilateral hand disability at any time 
during active service.  The RO also concluded that there was 
no medical evidence of a sleep disorder or headaches which 
could be related to active service.  The RO concluded further 
that, although the veteran had complained of a back 
disability and a bilateral hand disability since active 
service, there was no competent medical evidence relating 
either of these disabilities to active service.  Thus, it is 
clear that the May 2008 opinion is merely a recitation of the 
veteran's own contention; there is no indication that the 
examiner was rendering a medical opinion as to the date of 
onset based on the clinical or objective evidence.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The Board 
also observes that Dr. M.O.'s May 2008 letter does not 
provide an opinion as to whether the veteran's claimed sleep 
disorder and headaches are related to any disease or injury 
in service.  Instead, Dr. M.O.'s opinion states only that the 
veteran's low back and bilateral hand pain had increased.  
Accordingly, Dr. M.O.'s opinion does not constitute new and 
material evidence sufficient to reopen the previously denied 
claims for service connection for a sleep disorder, 
headaches, a back disability, or for a bilateral hand 
disability.

The veteran has asserted in lay statements submitted to the 
RO that a sleep disorder, headaches, a back disability, and a 
bilateral hand disability each was first incurred during 
active service.  The veteran, as a lay person, is not 
competent to render a probative opinion on a medical matter 
such as the etiology of his claimed disabilities.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In addition, 
the veteran's newly submitted statements are cumulative of 
statements that were of record at the time of the February 
1997 and July 1998 rating decisions.

Absent any objective medical evidence of a nexus between the 
veteran's sleep disorder, headaches, back disability, or 
bilateral hand disability and active service, the newly 
received evidence does not relate to an unestablished fact 
necessary to substantiate the claims and does not raise a 
reasonable possibility of substantiating the veteran's 
service connection claims for a sleep disorder, headaches, a 
back disability, or a bilateral hand disability.  
Accordingly, the Board finds that, as new and material 
evidence has not been received, the claims for service 
connection for a sleep disorder, headaches, a back 
disability, and a bilateral hand disability are not reopened.

Service Connection

The veteran also contends that he incurred a neck disability 
during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that the veteran's enlistment physical examination was not 
available for review.  The veteran was not treated for neck 
problems during active service.  At the veteran's separation 
physical examination, clinical evaluation was normal.

The post-service medical records show that, on VA outpatient 
treatment in February 1994, the veteran's complaints included 
continued right sided neck pain following an in-service neck 
injury.  Physical examination showed a normal head, range of 
motion of the neck limited to lateral flexion to the left, 
and tenderness over the lower cervical area including right 
upper trapezius tenderness.  The assessment was a neck 
injury.  

As noted above, following VA examination in May 1998, the 
diagnoses included degenerative spondylosis of the cervical 
spine with C3/C4 spinal stenosis and bilateral foraminal 
narrowing.  

In November 1999, the veteran underwent surgery for C3-4 disc 
herniation and osteophytic formation with early cervical 
myelopathy.  At the time of the pre-surgical consultation in 
October 1999, the veteran reported that he had been on and 
off work since August 1999. having experienced three months 
of preceding symptoms.  He stated that he was not aware of 
any specific injury, but rather had a gradual worsening over 
time that he felt was associated with lifting skids.  

On VA outpatient treatment in September 2001, physical 
examination showed slight tenderness in the lower neck.  The 
assessment included neck pain.  In his May 2008 letter, 
Dr. M.O. stated that the veteran's neck pain had increased.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a neck 
disability.  Despite the veteran's repeated assertions to the 
contrary, a review of his available service medical records 
is silent for any diagnosis, complaint, or abnormal finding 
pertaining to the veteran's neck.  

It appears that the veteran was first treated for neck 
problems within the first post-service year when he 
complained in February 1994 that he had injured his neck 
during active service.  The VA examiner diagnosed a neck 
injury at that time but did not relate this injury to active 
service.  The remaining post-service medical records show 
continuing treatment for cervical spine problems; however, 
none of the post-service treating physicians have related his 
claimed neck disability to active service.  

The veteran relies on Dr. M.O.'s May 2008 letter as support 
for his service connection claim for a neck disability.  As 
noted elsewhere, it appears that Dr. M.O. based his May 2008 
opinion solely on the history provided by the veteran which 
is not totally supported by the record.  The veteran reported 
injuring his neck during active service; however, as the RO 
noted in the currently appealed rating decision issued in 
June 2005, the veteran's available service medical records 
show no complaints of or treatment for a neck disability at 
any time during active service.  Thus, it is clear that the 
May 2008 opinion is merely a recitation of the veteran's own 
contention; there is no indication that the examiner was 
rendering a medical opinion as to the date of onset based on 
the clinical or objective evidence.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  The Board also observes 
that Dr. M.O.'s May 2008 letter does not provide an opinion 
as to whether the veteran's claimed neck disability is 
related to an incident of or finding recorded during active 
service; instead, Dr. M.O. concluded only that the veteran's 
neck pain had increased.  Accordingly, even if this opinion 
is viewed in the light most favorable to the veteran, it does 
not support granting service connection for a neck 
disability.

The veteran has asserted in lay statements submitted to the 
RO that he incurred a neck disability as a result of an in-
service neck injury.  In reaching its conclusion, the Board 
has considered the veteran's assertions; however, he is a 
layperson, and his own opinion regarding onset or cause is 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board has determined that service 
connection is not warranted for a neck disability.

In summary, the Board concludes that there is no competent 
evidence of a neck disability during service and that there 
is no competent evidence linking the post-service diagnosis 
to service.  The Board again notes, that upon seeking private 
treatment in 1999, the veteran reported a recent, rather than 
in-service onset of his neck problems.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).




ORDER

As new and material evidence has not been received, the claim 
for service connection for a sleep disorder is not reopened.

As new and material evidence has not been received, the claim 
for service connection for headaches is not reopened.

As new and material evidence has not been received, the claim 
for service connection for a back disability is not reopened.

As new and material evidence has not been received, the claim 
for service connection for a bilateral hand disability is not 
reopened.

Entitlement to service connection for a neck disability is 
denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


